 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   BANK OF AMERICA, N.A.,                               Case No.: 2:16-cv-00582-GMN-NJK
11          Plaintiff(s),                                                 Order
12   v.
13   LAMPLIGHT VILLAGE AT CENTENNIAL
     SPRINGS HOMEOWNERS
14   ASSOCIATION, et al.,
15          Defendant(s).
16          The HOA was served years ago, Docket No. 7, and the deadline has expired for it to answer
17 or file a motion to dismiss, see Docket No. 37. The HOA has not yet appeared, however, and
18 Plaintiff has not otherwise advanced its claims against the HOA. Plaintiff shall promptly serve the
19 HOA with the minute order issued at Docket No. 37, and shall file a status report by February 12,
20 2019.
21         IT IS SO ORDERED.
22         Dated: February 5, 2019
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
